Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-6, 8 and 10-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. U.S. Patent No. 11,109,122. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the present application are an obvious subset of the limitations presented in claims of U.S. Patent No. 11,109,122.
	
The following table illustrates a mapping of the limitations of claims of the present application when compared against the limitations of claims of U.S. Patent No. 11,109,122.  
Claims of Present Application
Claims of U.S. Patent No. 11,109,122
2. A system that uses free-space optics to interconnect a plurality of computing nodes to form a network fabric, the plurality of computing nodes being located within an enclosure, the plurality of computing nodes comprising a plurality of processing nodes and a plurality of memory nodes arranged so that the plurality of processing nodes are electrically coupled to a subset of the plurality of memory nodes, the network fabric comprising: a plurality of node optical transceivers that are electrically coupled to at least some of the plurality of computing nodes; a router that is configured to communicate with the plurality of computing nodes via free-space optical communications; a plurality of router optical transceivers that are coupled to the router, wherein the plurality of router optical transceivers are distinct from the plurality of node optical transceivers, and wherein optical transmissions between the plurality of router optical transceivers and the plurality of node optical transceivers enable the plurality of processing nodes to access the plurality of memory nodes via the network fabric; a plurality of light sources; and a plurality of photodetectors including at least one distinct photodetector for each node optical transceiver among the plurality of node optical transceivers and for each router optical transceiver among the plurality of router optical transceivers.

3. The system of claim 2, wherein the plurality of light sources comprise at least one distinct light source for each node optical transceiver among the plurality of node optical transceivers and for each router optical transceiver among the plurality of router optical transceivers.







4. The system of claim 2, wherein: the plurality of node optical transceivers are not electrically coupled to the router; and the plurality of router optical transceivers are not electrically coupled to the plurality of computing nodes.

5. The system of claim 2, wherein: a first computing node is electrically coupled to a first node optical transceiver; a first router optical transceiver is optically coupled to the first node optical transceiver; a second computing node is electrically coupled to a second node optical transceiver; a second router optical transceiver is optically coupled to the second node optical transceiver; the first router optical transceiver is configured to receive a first modulated light beam from the first node optical transceiver and demodulate the first modulated light beam to extract data; the router is configured to route the data to the second router optical transceiver; and the second router optical transceiver is configured to transmit a second modulated light beam to the second node optical transceiver, the second modulated light beam comprising the data.

6. The system of claim 2, wherein the router comprises at least one of: an electrical crossbar switch that performs routing operations; a microelectromechanical systems (MEMS) device that performs the routing operations; or a prism that performs the routing operations.


8. A system for using free-space optics to interconnect a plurality of computing nodes, comprising: a router that is configured to communicate with the plurality of computing nodes via free-space optical communications; a plurality of optical modules that are electrically coupled to at least some of the plurality of computing nodes, each optical module among the plurality of optical modules comprising a modulator and an optics system; a plurality of optical transceivers that are coupled to the router, wherein the plurality of optical transceivers facilitate the free-space optical communications with the plurality of optical modules, and wherein each optical module among the plurality of optical modules has a corresponding optical transceiver that is optically coupled to the optical module; 

a first plurality of light sources that are separate from the plurality of optical modules and that enable the free-space optical communications from the router to the plurality of optical modules; and a second plurality of light sources that are separate from the plurality of optical modules and that enable the free-space optical communications from the plurality of optical modules to the router, the modulator within a particular optical module being configured to modulate a light beam received from one of the second plurality of light sources to produce a modulated light beam, and the optics system within the particular optical module being configured to direct the modulated light beam toward the router.

10. The system of claim 8, wherein: the plurality of optical modules, the plurality of optical transceivers, and the router interconnect the plurality of computing nodes to form a network fabric; the plurality of computing nodes comprise a plurality of processing nodes and a plurality of memory nodes; the plurality of processing nodes are not electrically coupled to all of the plurality of memory nodes; and all of the plurality of memory nodes are accessible to all of the plurality of processing nodes via the network fabric.

11. The system of claim 8, wherein: a first computing node is electrically coupled to a first optical module; a first optical transceiver is optically coupled to the first optical module; a second computing node is electrically coupled to a second optical module; 


a second optical transceiver is optically coupled to the second optical module; the first optical transceiver is configured to receive a first modulated light beam from the first optical module and demodulate the first modulated light beam to extract data; the router is configured to route the data to the second optical transceiver; and the second optical transceiver is configured to transmit a second modulated light beam to the second optical module, the second modulated light beam comprising the data.

12. A system for using free-space optics to interconnect a plurality of computing nodes that are located within an enclosure, comprising: 
a router that is configured to route free-space optical communications among the plurality of computing nodes; a plurality of processing nodes; 
a plurality of optical modules that are electrically coupled to at least some of the plurality of computing nodes; a plurality of memory nodes, wherein each memory node among the plurality of memory nodes is electrically coupled to at least one processing node among the plurality of processing nodes; a plurality of optical transceivers that are coupled to the router, wherein the plurality of optical transceivers facilitate free-space optical communications with the plurality of optical modules, and wherein each optical module among the plurality of optical modules has a corresponding optical transceiver that is optically coupled to the optical module; and at least one light source that is configured to transmit light beams toward the plurality of optical modules.




13. The system of claim 12, wherein: the plurality of processing nodes are located in a first zone of the enclosure; the plurality of memory nodes are located in a second zone of the enclosure; and the at least one light source is positioned outside of the first zone of the enclosure.

14. The system of claim 13, wherein a first temperature of the first zone of the enclosure is lower than a second temperature of the second zone of the enclosure.

15. The system of claim 13, wherein the plurality of optical modules are located in the first zone of the enclosure.
16. The system of claim 13, wherein the plurality of optical modules are located in a third zone of the enclosure.

17. The system of claim 16, wherein: a first temperature of the first zone of the enclosure is lower than a second temperature of the second zone of the enclosure; and the second temperature is lower than a third temperature of the third zone of the enclosure.

18. The system of claim 12, wherein: the plurality of optical modules, the plurality of optical transceivers, and the router interconnect the plurality of computing nodes to form a network fabric; and the plurality of computing nodes are accessible to one another via the network fabric.

19. The system of claim 18, wherein: the plurality of processing nodes are not electrically coupled to all of the plurality of memory nodes; and all of the plurality of memory nodes are accessible to all of the plurality of processing nodes via the network fabric.

20. The system of claim 12, wherein: each optical module among the plurality of optical modules comprises a modulator and an optics system; the modulator within a particular optical module is configured to modulate a light beam received from the at least one light source to produce a modulated light beam; and the optics system within the particular optical module is configured to direct the modulated light beam toward an optical transceiver among the plurality of optical transceivers.


21. The system of claim 12, wherein: a first computing node is electrically coupled to a first optical module; a first optical transceiver is optically coupled to the first optical module; a second computing node is electrically coupled to a second optical module; a second optical transceiver is optically coupled to the second optical module; the first optical transceiver is configured to receive a first modulated light beam from the first optical module and demodulate the first modulated light beam to extract data; the router is configured to route the data to the second optical transceiver; and the second optical transceiver is configured to transmit a second modulated light beam to the second optical module, the second modulated light beam comprising the data.
1. A system for using free-space optics to interconnect a plurality of computing nodes, the plurality of computing nodes comprising a plurality of processing nodes and a plurality of memory nodes arranged so that the plurality of processing nodes are not electrically coupled to all of the plurality of memory nodes, the system comprising: a plurality of node optical transceivers that are electrically coupled to at least some of the plurality of computing nodes; a router that is configured to communicate with the plurality of computing nodes via free-space optical communications; a plurality of router optical transceivers that are coupled to the router, wherein the plurality of router optical transceivers are distinct from the plurality of node optical transceivers, wherein optical transmissions between the plurality of router optical transceivers and the plurality of node optical transceivers enable the free-space optical communications between the router and the plurality of computing nodes; a network fabric that interconnects the plurality of computing nodes so that the plurality of computing nodes are accessible to one another via the network fabric, the network fabric comprising the plurality of node optical transceivers, the plurality of router optical transceivers, and the router, the network fabric being configured so that all of the plurality of memory nodes are accessible to all of the plurality of processing nodes via the network fabric; a plurality of light sources, wherein the plurality of light sources comprise at least one distinct light source for each node optical transceiver among the plurality of node optical transceivers and for each router optical transceiver among the plurality of router optical transceivers; and a plurality of photodetectors, wherein the plurality of photodetectors comprise at least one distinct photodetector for each node optical transceiver among the plurality of node optical transceivers and for each router optical transceiver among the plurality of router optical transceivers.

2. The system of claim 1, wherein: the plurality of node optical transceivers are not electrically coupled to the router; and the plurality of router optical transceivers are not electrically coupled to the plurality of computing nodes.

3. The system of claim 1, wherein: a first computing node is electrically coupled to a first node optical transceiver; a first router optical transceiver is optically coupled to the first node optical transceiver; a second computing node is electrically coupled to a second node optical transceiver; a second router optical transceiver is optically coupled to the second node optical transceiver; the first router optical transceiver is configured to receive a first modulated light beam from the first node optical transceiver and demodulate the first modulated light beam to extract data; the router is configured to route the data to the second router optical transceiver; and the second router optical transceiver is configured to transmit a second modulated light beam to the second node optical transceiver, the second modulated light beam comprising the data.

4. The system of claim 1, wherein the router comprises at least one of: 
an electrical crossbar switch that performs routing operations; a microelectromechanical systems (MEMS) device that performs the routing operations; and a prism that performs the routing operations.

5. A system for using free-space optics to interconnect a plurality of computing nodes, comprising: a router that is configured to communicate with the plurality of computing nodes via free- Space optical communications;
a plurality of optical modules that do not comprise any light sources and that are electrically coupled to at least some of the plurality of computing nodes, each optical module among the plurality of optical modules comprising a modulator and an optics system;
a plurality of optical transceivers that are coupled to the router, wherein the plurality of optical transceivers facilitate the free-space optical communications with the plurality of optical modules, and wherein each optical module among the plurality of optical modules has a corresponding optical transceiver that is optically coupled to the optical module;
a first plurality of light sources that are separate from the plurality of optical modules and that enable the free-space optical communications from the router to the plurality of optical modules; and
a second plurality of light sources that are separate from the plurality of optical modules and that enable the free-space optical communications from the plurality of optical modules to the router, the modulator within a particular optical module being configured to modulate a light beam received from one of the second plurality of light sources to produce a modulated light beam, and the optics system within the particular optical module being configured to direct the modulated light beam toward the router.


6. The system of claim 7, wherein:
the plurality of optical modules, the plurality of optical transceivers, and the router interconnect the plurality of computing nodes to form a network fabric; the plurality of computing nodes comprise a plurality of processing nodes and a plurality of memory nodes; the plurality of processing nodes are not electrically coupled to all of the plurality of memory nodes; and all of the plurality of memory nodes are accessible to all of the plurality of processing nodes via the network fabric.

7. The system of claim 7, wherein:
a first computing node is electrically coupled to a first optical module; a first optical transceiver is optically coupled to the first optical module; a second computing node is electrically coupled to a second optical module;
a second optical transceiver is optically coupled to the second optical module;
the first optical transceiver is configured to receive a first modulated light beam from the first optical module and demodulate the first modulated light beam to extract data;
the router is configured to route the data to the second optical transceiver; and
the second optical transceiver is configured to transmit a second modulated light beam to the second optical module, the second modulated light beam comprising the data.

8. A system for using free-space optics to interconnect a plurality of computing nodes that are located within an enclosure, comprising:
a router that is configured to route free-space optical communications among the plurality of computing nodes;
a plurality of processing nodes in a first zone of the enclosure; 
a plurality of optical modules that are electrically coupled to at least some of the plurality of computing nodes;
a plurality of memory nodes in a second zone of the enclosure, wherein each memory node among the plurality of memory nodes is electrically coupled to at least one processing node among the plurality of processing nodes;
a plurality of optical transceivers that are coupled to the router, wherein the plurality of optical transceivers facilitates free-space optical communications with the plurality of optical modules, and wherein each optical module among the plurality of optical modules has a corresponding optical transceiver that is optically coupled to the optical module; and
at least one light source that is positioned outside of the first zone of the enclosure and that is configured to transmit light beams toward the plurality of optical modules.

9. (Original) The system of claim 12, wherein a first temperature of the first zone of the enclosure is lower than a second temperature of the second zone of the enclosure.




10. The system of claim 12, wherein the plurality of optical modules are located in the first zone of the enclosure.


11. The system of claim 12, wherein the plurality of optical modules are located in a third zone of the enclosure.




12. The system of claim 15, wherein:
a first temperature of the first zone of the enclosure is lower than a second temperature of the second zone of the enclosure; and
the second temperature is lower than a third temperature of the third zone of the enclosure.

13. The system of claim 12, wherein:
the plurality of optical modules, the plurality of optical transceivers, and the router interconnect the plurality of computing nodes to form a network fabric; and the plurality of computing nodes are accessible to one another via the network fabric.


14. The system of claim 17, wherein:
the plurality of processing nodes are not electrically coupled to all of the plurality of memory nodes; and all of the plurality of memory nodes are accessible to all of the plurality of processing nodes via the network fabric.

15. The system of claim 12, wherein:
each optical module among the plurality of optical modules comprises a modulator and an optics system; the modulator within a particular optical module is configured to modulate a light beam received from the at least one light source to produce a modulated light beam; and the optics system within the particular optical module is configured to direct the modulated light beam toward an optical transceiver among the plurality of optical transceivers.

16. The system of claim 12, wherein:
a first computing node is electrically coupled to a first optical module; a first optical transceiver is optically coupled to the first optical module; a second computing node is electrically coupled to a second optical module; a second optical transceiver is optically coupled to the second optical module;
the first optical transceiver is configured to receive a first modulated light beam from the first optical module and demodulate the first modulated light beam to extract data;
the router is configured to route the data to the second optical transceiver; and the second optical transceiver is configured to transmit a second modulated light beam to the second optical module, the second modulated light beam comprising the data.


As the table above illustrates, all the limitations of claims of the present application are taught by claim U.S. Patent No. 11,109,122.  Thus, claims of the present application would have been obvious to one of ordinary skill in the art.

Allowable Subject Matter
Claims 2-21 are allowed in view of the prior arts of record.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Sridorovich et al (US Patent No. 6,795,655) teaches a system for using free-space optics to interconnect a plurality of computing nodes, shown on Fig. 6, comprising:
a plurality of node optical transceivers (B, C, D) that are electrically coupled to at least some of the plurality of computing nodes (105B, 105C and 105D; see col. 13, lines 34-39);
a router (103) that is configured to communicate with the plurality of computing nodes via free-space optical communications (col. 13, lines 34-39);
a plurality of router optical transceivers (102 and 104) that are coupled to the router, wherein the plurality of router optical transceivers are distinct from the plurality of node optical transceivers, wherein optical transmissions between the plurality of router optical transceivers and the plurality of node optical transceivers enable the free-space optical communications between the router and the plurality of computing nodes;
a plurality of light sources; and
a plurality of photodetectors including at least one distinct photodetector for each node optical transceiver among the plurality of node optical transceivers and for each router optical transceiver among the plurality of router optical transceivers (see col. 8, lines 32-39; also shown on Fig. 5, there are plurality of light sources such as lasers).
Balakrishnan et al (US Pub. No. 2012/0124590) teaches processor banks and memory banks (see Fig. 4).
However, none of the prior art cited alone or in combination provides the motivation to teach:
the plurality of computing nodes comprising a plurality of processing nodes and a plurality of memory nodes arranged so that the plurality of processing nodes are electrically coupled to a subset of the plurality of memory nodes; and
the plurality of node optical transceivers enable the plurality of processing nodes to access the plurality of memory nodes via the network fabric.

Regarding claim 8, Sridorovich et al (US Patent No. 6,795,655) teaches a system for using free-space optics to interconnect a plurality of computing nodes, shown on Fig. 6, comprising:
a router (100) that is configured to communicate with the plurality of computing nodes (105B, 105C, 105D) via free-space optical communications (see col. 13, lines 34-39);
a plurality of optical modules (B, C, D) that are electrically coupled to at least some of the plurality of computing nodes;
a plurality of optical transceivers (102, 104) that are coupled to the router, wherein the plurality of optical transceivers facilitates the free-space optical communications with the plurality of optical modules, and wherein each optical module among the plurality of optical modules has a corresponding optical transceiver that is optically coupled to the optical module;
a first plurality of light sources (122) that are separate from the plurality of optical modules and that enable the free-space optical communications from the router to the plurality of optical modules (see Fig. 5 and col. 12, lines 54-65); and
a second plurality of light sources that are separate from the plurality of optical modules and that enable the free-space optical communications from the plurality of optical modules to the router (see Fig. 5 and col. 12, lines 54-65).
Balakrishnan et al (US Pub. No. 2012/0124590) teaches processor banks and memory banks (see Fig. 4).
However, none of the prior art cited alone or in combination provides the motivation to teach:
each optical module among the plurality of optical modules comprising a modulator and an optics system; and
the modulator within a particular optical module being configured to modulate a light beam received from one of the second plurality of light sources to produce a modulated light beam, and the optics system within the particular optical module being configured to direct the modulated light beam toward the router.

Regarding claim 12, Sridorovich et al (US Patent No. 6,795,655) teaches a system for using free-space optics to interconnect a plurality of computing nodes (105B, 105C and 105D) that are located within an enclosure, comprising:
a router (103) that is configured to route free-space optical communications among the plurality of computing nodes;
a plurality of optical modules (B, C, D) that are electrically coupled to at least some of the plurality of computing nodes; and,
a plurality of optical transceivers (102, 104) that are coupled to the router, wherein the plurality of optical transceivers facilitate free-space optical communications with the plurality of optical modules, and wherein each optical module among the plurality of optical modules has a corresponding optical transceiver that is optically coupled to the optical module.
Balakrishnan et al (US Pub. No. 2012/0124590) teaches processor banks and memory banks (see Fig. 4).
However, none of the prior art cited alone or in combination provides the motivation to teach:
a plurality of processing nodes in a first zone of the enclosure;
a plurality of memory nodes in a second zone of the enclosure, wherein each memory node among the plurality of memory nodes is electrically coupled to at least one processing node among the plurality of processing nodes; and,
at least one light source that is positioned outside of the first zone of the enclosure and that is configured to transmit light beams toward the plurality of optical modules.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Katayama et al (US Patent No. 9,696,538) is cited to teach optical connection apparatus for use in information processing apparatus, has light emitting element group that is provided with light emitting element, where light receiving element group is provided with light receiving element.
Altstaetter et al (US Patent No. 10,552,227) is cited to teach reconfigurable computing cluster with assets closely coupled at the physical layer by means of an optical circuit switch.
Zhang et al (US Patent No. 9,712,901) is cited to teach interconnection system, apparatus, and data transmission method comprising plurality of memory and processor.
Schenfeld et al (US Patent No. 8,954,698) is cited to teach switching optically connected memory.
Zhang et al (US Patent No. 9,332,323) is cited to teach method and apparatus for implementing a multi-dimensional optical circuit switching fabric.
Xia et al (US Patent No. 9,520,961) is cited to teach system and methods for optical lambda flow steering.
Raza et al (US Pub. No. 2016/0091685) is cited teach data center network.
Frankel et al (US Pub. No. 2013/0287397) is cited teach electro-optical switching fabric systems and methods.
	Kirkpatrick et al (US Pub. No. 2013/0156425) is cited teach optical network for cluster computing.
	Samudrala et al (US Pub. No. 2005/0013311) is cited teach switching device with asymmetric port speeds.
	Deri et al (US Patent No. 5,943,150) is cited to teach massively parallel processor networks with optical express channels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DALZID E. SINGH
Primary Examiner
Art Unit 2637



/DALZID E SINGH/Primary Examiner, Art Unit 2637